           Case 1:17-cv-09706-VSB Document 136 Filed 04/09/21 Page 1 of 2




 UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- X
                                                           :
EMA FINANCIAL, LLC,                                        :                        4/9/2021
                                                           :
                                        Plaintiff,         :
                                                           :        17-cv-9706 (VSB)
                      -against-                            :
                                                           :             ORDER
JOEY NEW YORK INC., et al.,                                :
                                                           :
                                        Defendants. :
                                                           :
---------------------------------------------------------- X

 VERNON S. BRODERICK, United States District Judge:

          I am in receipt of Defendant Joey Chancis’ letter and exhibits filed on April 7, 2021,

 (Doc. 131), responsive to my order issued on April 1, 2021, (Doc. 128). In my April 1, 2021

 order, I directed Defendants Joey Chancis and Richard Roer to submit any applications to re-

 open discovery and/or to issue trial subpoenas on or before April 9, 2021, and directed Plaintiff

 to respond to any materials Defendants submitted on or before April 16, 2021. (Doc. 128.) I

 further directed the parties to meet and confer and provide a joint status update on or before

 April 16, 2021 indicating 1) proposed dates for an upcoming bench trial, and 2) proposals for the

 format that such a trial should take, including but not limited to the question of whether

 witnesses shall testify live or via declarations. (Id.)

          In Defendant Joey Chancis’ April 7, 2021 letter, she requests that the aforementioned

 meet-and-confer with Plaintiff’s counsel take place only after I have reviewed her materials and

 made a ruling on her applications. (Doc. 131.) Given that Plaintiff’s response and the parties’

 joint status update are both due on April 16, 2021, I interpret Defendant Joey Chancis’ request as

 a motion for me to reconsider part of my April 1, 2021 order. Accordingly, it is hereby:
          Case 1:17-cv-09706-VSB Document 136 Filed 04/09/21 Page 2 of 2




        ORDERED that Defendant Joey Chancis’ request to delay the parties’ meet-and-confer

 and joint status update is DENIED. The parties are still directed to meet and confer and provide

 a joint status update—the details of which are laid out at Document 128—on or before April 16,

 2021. As I represented at the March 31, 2021 conference held in this case, if the parties cannot

 agree on proposed trial dates, they should make that clear in their submissions and indicate the

 dates proposed by each party.

        Plaintiff is directed to serve a copy of this order on Richard Chancis and the corporate

 defendants in this case, and then file proof of service on the docket.

 SO ORDERED.

Dated: April 9, 2021
       New York, New York

                                                      ______________________
                                                      Vernon S. Broderick
                                                      United States District Judge
